Case 2:20-cv-02965-JMV-JSA Document 15 Filed 03/22/21 Page 1 of 25 PageID: 192




Not for Publication

                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY


    JIDEOFOR MICHAEL ONUEKWUSI,
                      Plaintiff,                                  Civil Action No. 20-cv-02965

    v.                                                                     OPINION
    DARNELL GRAHAM, CHRISTOPHER
    BROWN, MARIA MITTI, JOSEPH
    COZENTINO, MIGUEL ARROYO, and CITY
    OF NEWARK
                      Defendants,


John Michael Vazquez, U.S.D.J.
              This matter arises out of Plaintiff’s 42 U.S.C. § 1983 claims against Defendants, members

of the Newark Police Department (“NPD”), and the City of Newark. Defendants moved to dismiss

Plaintiff’s Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). The Court reviewed

the parties’ submissions 1 in support and in opposition and decided the motion without oral

argument pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the reasons stated below,

Defendants’ motion is granted in part and denied in part.

         I.      BACKGROUND
                 A. The Individual Defendants

              Plaintiff filed his Complaint on March 18, 2020. See D.E. 1 (“Compl.”). Generally,

Plaintiff alleges that Defendants conspired to frame him for three armed robberies that occurred

between August 14-16, 2018, at 176 Weequahic Avenue in Newark, New Jersey. See id. ¶ 18-

24.


1
 Defendants’ motion to dismiss, D.E. 10 (“Br.”); Plaintiff’s opposition, D.E. 13 (“Opp.”).
Defendants did not file a reply.
Case 2:20-cv-02965-JMV-JSA Document 15 Filed 03/22/21 Page 2 of 25 PageID: 193




       All three robbery victims intended to meet with an unknown seller at 176 Weequahic

Avenue to purchase an iPhone.         Id.   Two victims contacted the seller via craigslist and

communicated with the seller at the cell phone number 908-382-4172. Id. ¶¶ 18, 23. One of the

craigslist victims also reported the cell number 908-416-2052 was associated with the seller. Id.

¶ 24. A third victim only communicated with the seller via the mobile app “OfferUp.” Id. ¶ 21.

Upon arrival at 176 Weequahic Avenue, each victim was robbed at gunpoint. Id. ¶¶ 20, 21, 23.

       All three victims similarly described the assailant. The first victim described the offender

as “a black man, approximately 25 years old, approximately 5’10’’ and medium build with black

hair and a beard.” Id. ¶ 19. The second victim described the assailant as a “black male,

approximately 5’9-5’10’’ and a medium build.” Id. ¶ 22. The third victim described the assailant

as a “black male in his mid-late 20s, slim/med build with a beard.” Id. ¶ 23. The first and second

victim did not describe the victim as having an accent. Id. ¶¶ 20, 22.

       Plaintiff alleges that Defendants knew “with virtual certainty that the same person was

responsible for all three robberies,” id. ¶ 25, and decided to frame Plaintiff for the robberies. Id. ¶

26. However, Plaintiff alleges that Defendants had no factual basis to believe that Plaintiff had

anything to do with the robberies. Id. ¶ 28. In contrast to the suspect described by the victims,

Plaintiff claims that at the time of the robberies he was 36 years old, 6’1”, 254 pounds, and

speaking with a “distinct Nigerian accent.” Id. ¶ 27. Plaintiff further alleges that he “was not

associated in any way with the phone numbers the offender used to communicate” with two of the

victims – 908-382-4172 and 908-416-2052 – and that Plaintiff “maintained no accounts with

Craigslist or Offerup.” Id. ¶ 27. Plaintiff claims that Defendants knew this. Id. ¶ 28.

       Plaintiff claims Defendant framed him by inducing false witness identifications through

misleading and suggestive photo arrays. Specifically, Plaintiff alleges that, on August 30, 2018,



                                                  2
Case 2:20-cv-02965-JMV-JSA Document 15 Filed 03/22/21 Page 3 of 25 PageID: 194




Defendants Graham and Mitti arranged for the third victim to view a photo array. Id. ¶ 29. Plaintiff

states that Graham and Mitti included in the array a 2004 photograph of Plaintiff that depicted him

as 70 pounds lighter and 15 years younger than at the time of the robberies. Id. Plaintiff alleges

that at the time of the array, he did not resemble the 2004 photograph and that Graham and Mitti

knew this but did not tell the victim. Id. Plaintiff further alleges that Graham and Mitti falsely

told the victim that Plaintiff was associated with the phone number used by the offender. Id. ¶ 30.

Plaintiff claims that Graham and Mitti showed the victim the old photograph of Plaintiff and told

the victim that Plaintiff was associated with the assailant’s phone number with “the goal of

inducing a false identification of Plaintiff by the victim.” Id. ¶¶ 29-30. The third victim ultimately

identified Plaintiff as the perpetrator of the robbery. Id. ¶ 30.

       On September 6, 2018, Defendants arrested Plaintiff. Id. ¶ 32.           Plaintiff alleges that

Defendants did so without probable cause and that, after the arrest, “Defendants certainly were

aware that Plaintiff spoke with a distinct Nigerian accent” and that “[n]o victim had described the

offender as having any type of accent.” Id. Additional photo arrays followed. On September 9

and 10, 2018, Defendants Brown and Graham showed a photo array containing the same 2004

photo of Plaintiff to the first and second victims. Id. ¶ 32. Plaintiff states that Brown and Graham

knew the 2004 photo did not resemble Plaintiff at that time but did not tell the victims that and did

not tell the victims that Plaintiff spoke with a distinct Nigerian accent. Id. Brown and Graham

also told both victims that Plaintiff was associated with the phone number used by the perpetrator.

Id. ¶ 33. Plaintiff alleges Brown and Graham did these things to induce false identifications of

Plaintiff from the victims. Id. ¶ 33. The second victim identified Plaintiff but the first victim

“failed to make a positive identification.” Id.




                                                   3
Case 2:20-cv-02965-JMV-JSA Document 15 Filed 03/22/21 Page 4 of 25 PageID: 195




       Plaintiff alleges that Graham then “made false statements in his police reports and probable

cause affidavits claiming that a phone number associated with the offender was registered to

Plaintiff.” Id. ¶ 34. Graham also told this alleged falsehood to a grand jury and informed the grand

jury that two victims had identified Plaintiff as the offender “without mentioning the highly

suggestive and misleading photo array designed to induce a false identification of Plaintiff.” Id.

However, Plaintiff alleges that Graham “knew with certainty that Plaintiff’s phone number was

not and could not be linked to the offender in any way.” Id. ¶ 35. Graham also did not tell the

grand jury that Offerup and Craigslist confirmed that Plaintiff did not maintain an account with

those platforms. Id. Plaintiff alleges that Graham lied about the connection between Plaintiff and

the perpetrator’s phone number, while also concealing that Plaintiff did not maintain accounts on

Offerup and Craigslist to “secure an indictment against Plaintiff.” Id. Ultimately, the grand jury

indicted Plaintiff “for three counts of first-degree robbery, two counts of second-degree unlawful

possession of a firearm, and three counts of second-degree possession of a weapon with an

unlawful purpose.” Id. ¶ 36.

       Plaintiff alleges that Defendants Arroyo and Cozentino “supervised, read, and approved”

Graham’s “detective reports that contained verifiable falsehoods.” Id. ¶ 37. Plaintiff claims

Arroyo and Cozentino “knew that Plaintiff could not be connected to any phone number associated

with the offender and that the photo arrays were deceptive and misleading” and failed “to intervene

to stop” Graham. Id. Specifically, Plaintiff alleges that Graham stated in his detective report that

Plaintiff’s name was “obtained from an Accurint check of the phone number associated with

investigation.” Id. ¶ 38. Plaintiff alleges that this statement was false and that “all Defendants

knew the statement was false.” Id. Plaintiff adds that Graham’s statement in his detective report

that Plaintiff “matches the description of the suspected [sic] involved in all three incidences” was



                                                 4
Case 2:20-cv-02965-JMV-JSA Document 15 Filed 03/22/21 Page 5 of 25 PageID: 196




false, id. ¶ 38 (internal quotation marks omitted), and that all Defendants knew this was false. Id.

Plaintiff points to the fact that all victims described the offender as “a black male in his mid-20s,

5’9” to 5’10” and slim/medium build” whereas Plaintiff, at the time of robberies, was 37 years old,

6’1” and 254 lbs. Id. ¶ 39. Moreover, Plaintiff claims he had a verifiable alibi during the first

robbery: “he was captured on video doing laundry at a laundry mat with his girlfriend at the time

of the robbery.” Id. ¶ 41. Plaintiff alleges that because “all three robberies were committed by the

same person,” he “had affirmative evidence that he was not involved in any of the robberies.” Id.

       Plaintiff indicates that, on May 6, 2019, a New Jersey Superior Court judge dismissed all

charges against him based on a finding that Graham “had misrepresented the evidence when he

testified before the grand jury that a phone number associated with the offender was registered to

Plaintiff.” Id. ¶ 42. Due to an “immigration hold stemming from the false charges brought against

Plaintiff,” he was not released until August 2019. Id. ¶ 43. Plaintiff states that he was detained

without probable cause for 11 months. Id. ¶ 44.

           B. The City of Newark

       Plaintiff claims that, at the time of Plaintiff’s arrest, Defendant City of Newark “had a well-

documented pattern and practice of condoning Fourth Amendment violations of civilians by its

officers, including conduct that resulted in false arrests and malicious prosecutions of innocent

people.” Id. ¶ 83. Plaintiff states this pattern had not been corrected at the time of his arrest in

August 2018. Id. Specifically, Plaintiff alleges that, in May 2011, the United States Department

of Justice (“DOJ”) opened an investigation into the Newark Police Department “after receiving

hundreds of complaints alleging serious allegations of civils rights violations, including allegations

of false arrest, malicious prosecution, and other Fourth Amendment violations.” Id. ¶ 84. In July

2014, DOJ concluded that “Newark Police Department routinely violated the Fourth Amendment



                                                  5
Case 2:20-cv-02965-JMV-JSA Document 15 Filed 03/22/21 Page 6 of 25 PageID: 197




by stopping and arresting individuals absent probable cause” and that the department’s internal

systems designed to prevent and detect misconduct were deficient. Id. ¶ 85. DOJ, NPD, and the

City of Newark entered into a consent decree, intending to correct these issues. Id. ¶ 86. Yet

Plaintiff alleges that as of August 2018 – the time of Plaintiff’s arrest – “Newark Police Department

had not implemented or trained its officers in connection with any new policies and practices

related to addressing the department’s pattern and practice of arresting individuals in violation of

the Fourth Amendment.” Id. ¶ 87. Plaintiff claims that his arrest and prosecution were part of “a

larger pattern and practice of Newark police personnel that routinely arrest and charge civilians

with criminal offenses despite the absence of probable cause.” Id. ¶ 89. In support, Plaintiff points

to other cases filed in this district alleging false arrest and malicious prosecution claims that are

either currently pending or that have settled. Id. ¶¶ 90-95. As a result, Plaintiff alleges that NPD

maintains “policies, practices, or customs” of

               (1) arresting and charging innocent individuals for crimes absent
               probable cause; (2) fabricating/manufacturing evidence to justify
               false charges against innocent people; (3) rigging photo arrays and
               manipulating witnesses to obtain false identification; and (4)
               suppressing or concealing exculpatory or impeaching evidence that
               would demonstrate that charged individuals are actually innocent of
               the charged offenses.

Id. ¶ 96. Plaintiff further claims that Newark is liable for the conduct of the Defendant police

officers because Newark, through its conduct, condoned these policies and failed to train Newark

Police Detectives appropriately. Id. ¶¶ 97-114.

           C. Procedural History

       Plaintiff filed his Complaint on March 18, 2020. D.E. 1. Plaintiff’s Complaint asserts six

counts: (1) a claim for unlawful search and seizure under the Fourth Amendment pursuant to 42

U.S.C. §1983 (Count One); (2) a claim for malicious prosecution and prolonged pre-trial detention



                                                  6
Case 2:20-cv-02965-JMV-JSA Document 15 Filed 03/22/21 Page 7 of 25 PageID: 198




under the Fourth Amendment pursuant to 42 U.S.C. § 1983 (Count Two); (3) a “Brady/Fabricated

Evidence Claim” under the Due Process Clause pursuant to 42 U.S.C. § 1983 (Count Three); (4)

a failure to intervene claim pursuant to 42 U.S.C. § 1983 (Count Four); (5) a conspiracy claim

pursuant to 42 U.S.C. § 1983 (Count Five); and (6) a “Monell Claim” pursuant to 42 U.S.C. § 1983

(Count Six). Defendants responded with the current motion to dismiss.

   II.      STANDARD OF REVIEW

         Federal Rule of Civil Procedure 12(b)(6) permits a court to dismiss a complaint that fails

“to state a claim upon which relief can be granted[.]” For a complaint to survive dismissal under

Rule 12(b)(6), it must contain sufficient factual matter to state a claim that is plausible on its face.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). A claim is facially plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. Further, a plaintiff must “allege sufficient facts to raise a reasonable expectation that discovery

will uncover proof of her claims.” Connelly v. Lane Const. Corp., 809 F.3d 780, 789 (3d Cir.

2016). In evaluating the sufficiency of a complaint, district courts must separate the factual and

legal elements. Fowler v. UPMC Shadyside, 578 F.3d 203, 210-211 (3d Cir. 2009). Restatements

of the elements of a claim are legal conclusions, and therefore, are not entitled to a presumption of

truth. Burtch v. Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011). The Court, however,

“must accept all of the complaint’s well-pleaded facts as true.” Fowler, 578 F.3d at 210. Even if

plausibly pled, however, a complaint will not withstand a motion to dismiss if the facts alleged do

not state “a legally cognizable cause of action.” Turner v. J.P. Morgan Chase & Co., No. 14-7148,

2015 WL 12826480, at *2 (D.N.J. Jan. 23, 2015).




                                                   7
Case 2:20-cv-02965-JMV-JSA Document 15 Filed 03/22/21 Page 8 of 25 PageID: 199




   III.       ANALYSIS

          Plaintiff brings his claims pursuant to 42 U.S.C. § 1983 which, in relevant part, provides

as follows:

                 Every person who, under color of any statute, ordinance, regulation,
                 custom, or usage, of any State or Territory or the District of
                 Columbia, subjects, or causes to be subjected, any citizen of the
                 United States or other person within the jurisdiction thereof to the
                 deprivation of any rights, privileges, or immunities secured by the
                 Constitution and laws, shall be liable to the party injured in an action
                 at law, suit in equity, or other proper proceeding for redress[.]

§ 1983 does not provide substantive rights; rather, § 1983 provides a vehicle for vindicating

violations of other federal rights. Graham v. Connor, 490 U.S. 386, 393-94 (1989). In order to

state a claim under § 1983, a plaintiff must demonstrate that “(1) a person deprived him of a federal

right; and (2) the person who deprived him of that right acted under color of state or territorial

law.” Burt v. CFG Health Sys., No. 15-2279, 2015 WL 1646849, at *2 (D.N.J. Apr. 14, 2015).

              A. Defendants’ Motion to Dismiss Count Three

          Defendant first attacks Count Three, which alleges a “Brady/Fabricated Evidence Claim”

under the Due Process Clause. Defendant relies heavily on documents from Plaintiff’s now-

dismissed criminal case, which are annexed as exhibits to the motion to dismiss. See id. at 26-27.

First, Defendants argue the Court must disregard Plaintiff’s allegation that Defendants’ falsely

linked him to a cell phone number that was not his, because, Defendants’ claim, “Plaintiff by his

own admission conceded to the Superior Court that he was, in-fact, actually connected to the

telephone number utilized in the robberies through a family member.” Id. at 26. Next Defendants

argue that “[u]sing an outdated photo is not fabrication in any reasonable meaning of that term”

and that “Plaintiff fails to plead any plausible factual allegations that indicate Graham, Mitti and

Brown were actually aware his photo was inaccurate.” Id. at 27. Plaintiff counters that, at this



                                                    8
Case 2:20-cv-02965-JMV-JSA Document 15 Filed 03/22/21 Page 9 of 25 PageID: 200




stage, the Court must accept his allegation that he “had no connection whatsoever to phone number

908-416-2052” as true. Opp. at 8. Plaintiff states that although the Court may take judicial notice

of the existence of the documents from Plaintiff’s criminal proceedings, the Court “may not go so

far as to take judicial notice of the truth of the facts set forth in the transcripts.” Opp. at 4 (citing

Easterling v. Perez, No. CV 16-4463 (JMV), 2017 WL 3610484, at *4 (D.N.J. Aug. 22, 2017);

Anderson v. Dauphin Cty. Adult Prob. Office, No. 1:15-CV-00878, 2016 WL 769278, at *7 (M.D.

Pa. Jan. 25, 2016), report and recommendation adopted, No. 1:15-CV-878, 2016 WL 759162

(M.D. Pa. Feb. 26, 2016)). Plaintiff continues that even if the Court were to take judicial notice

of the truth of the facts in Defendants’ exhibits, that “Defendants’ own supporting documents show

that Plaintiff was not linked to th[e] phone number[.]” 2 Opp. at 8. Finally, Plaintiff argues that he

has alleged sufficient facts to support a plausible inference that the witness identifications

constituted fabricated evidence. Id. at 10-12.

        The issue is whether the Court may consider Plaintiffs’ then criminal defense counsel’s

statements in the underlying proceedings to resolve Defendants’ motion to dismiss. The Third

Circuit allows courts to consider matters of public record when ruling on a motion to dismiss. In

re Rockefeller Center Properties, Inc. Sec. Litig., 184 F.3d 280, 292–93 (3d Cir. 1999). Judicial

proceedings are public records of which courts may take judicial notice. Sands v. McCormick, 502

F.3d 263, 268 (3d Cir. 2007). In criminal cases, matters of public record have been limited to

criminal case dispositions (such as convictions or mistrials), letter decisions of government

agencies, and published reports of administrative bodies. Id. at 293 (citing Pension Benefit Guar.

Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993); Southern Cross Overseas



2
  Alternatively, Plaintiff contends that if the Court is inclined to the consider the truth of
Defendants’ exhibits that the Court must convert Defendants’ motion to one for summary
judgment and permit discovery. Opp. at 9.
                                                   9
Case 2:20-cv-02965-JMV-JSA Document 15 Filed 03/22/21 Page 10 of 25 PageID: 201




 Agencies, Inc. v. Wah Kwong Shipping Group Ltd., 181 F.3d 410, 426 (3d Cir. 1999) (taking

 judicial notice of bankruptcy court opinion).

        “[J]udicial noticing the existence of a published opinion is proper to resolve a 12(b)(6)

 motion.” Southern Cross, 181 F.3d at 427, n.7. Yet, the Third Circuit has found that when “a

 court . . . examines a transcript of a prior proceeding to find facts [it] converts a motion to dismiss

 into a motion for summary judgment.” Id. (citing Kauffman v. Moss, 420 F.2d 1270, 1274–75 (3d

 Cir. 1970)). Thus, there is a distinction between “judicially noticing the existence of prior

 proceedings and judicially noticing the truth of facts averred in those proceedings.” Id. (citing 21

 Charles Alan Wright & Kenneth W. Graham, Jr., Federal Practice & Procedure: Evidence § 5106,

 at 247 (1999 Supp.)); see also Colonial Leasing Co., Inc. v. Logistics Control Group Int’l, 762

 F.2d 454, 459 (5th Cir.1985). Additionally, where an affidavit is filed in opposition to a pending

 motion to dismiss, it is clearly a matter outside the pleading “which, if not excluded by the court,

 require[s] the court to convert the pending motions to dismiss into motions for summary

 judgment.” Rose v. Bartle, 871 F.2d 331, 339 n.3 (3d Cir. 1989).

        In short, while this Court may take judicial notice of public records from Plaintiff’s

 criminal proceedings in deciding this Rule 12(b)(6) motion to dismiss, the Court may not go so far

 as to take judicial notice of the truth of the facts set forth in the records. See Southern Cross, 181

 F.3d at 427, n.7. As a result, the Court cannot consider any factual statements made by counsel

 during the state court hearings. See Southern Cross, 181 F.3d at 427, n.7. The Court does not

 consider, at this stage, Defendants’ argument as to Plaintiff’s former criminal defense counsel’s

 alleged admission that a phone number used by the alleged robber was associated with Plaintiff.

        The question remains whether Plaintiff adequately pleads that Defendants’ alleged false

 testimony, linking the robber’s phone number to Plaintiff, constitutes fabricated evidenced. To



                                                   10
Case 2:20-cv-02965-JMV-JSA Document 15 Filed 03/22/21 Page 11 of 25 PageID: 202




 plead a claim for fabrication of evidence, a plaintiff must demonstrate that there was “a reasonable

 likelihood that, absent that fabricated evidence, the defendant would not have been criminally

 charged.” Black v. Montgomery Cty., 835 F.3d 358, 371 (3d Cir. 2016), as amended (Sept. 16,

 2016); see also Zisa v. Haviland, No. CV 17-5551, 2020 WL 1527862, at *12 (D.N.J. Mar. 31,

 2020) (“To plead a claim for fabrication of evidence, a plaintiff must demonstrate that there was a

 ‘reasonable likelihood that, without the use of that [fabricated] evidence, the defendant would not

 have been convicted.’” (quoting Halsey v. Pfeiffer, 750 F.3d 273, 294 (3d Cir. 2014)). “However,

 testimony that is incorrect or disputed cannot necessarily support a claim for fabrication of

 evidence. Rather, there must be ‘persuasive evidence supporting a conclusion that the proponents

 of the evidence were aware that the identification was incorrect, and thus, in effect, offered the

 evidence in bad faith.’” Zisa, No. CV 17-5551, 2020 WL 1527862, at *12 (quoting Halsey v.

 Pfeiffer, 750 F.3d at 295)).

           Defendants claim Graham’s testimony was correct. However, this factual assertion is

 directly contrary to the well-pleaded allegations in the Complaint, Compl. ¶¶ 30, 33-35, which the

 Court accepts as true in deciding the current motion. The Court finds that Plaintiff has adequately

 pled facts giving rise to a reasonable inference that there was “a reasonable likelihood that, absent

 that fabricated evidence, the defendant would not have been criminally charged.” Black, 835 F.3d

 at 371.

           Plaintiff also asserts that “Defendants fabricated evidence against Plaintiff, consisting of .

 . . false identifications of victims through the use of deceptive and highly suggestive photo arrays.”

 Id. ¶ 64. Defendants argue that “[u]sing an outdated photo is not a fabrication in any reasonable

 meaning of that term, the picture was in fact Plaintiff, just a younger version of Plaintiff.” Id. at

 26-27. Besides ignoring Plaintiff’s allegations that Graham, Brown, and Mitti told the victims



                                                    11
Case 2:20-cv-02965-JMV-JSA Document 15 Filed 03/22/21 Page 12 of 25 PageID: 203




 during the photo arrays that the offender’s phone number was associated with Plaintiff, Compl. ¶¶

 30, 33, Defendants do not cite any authority for the proposition that showing an outdated and

 materially different photograph cannot support a claim for fabricated evidence. While true that

 the photograph may be an accurate depiction of Plaintiff at an earlier point in his life, the objective

 of a photo array is to determine whether a victim or witness can identify a suspect. To this end,

 using an old photograph that no longer reflects a person’s physical features (as Plaintiff alleges

 here as to both age and weight) results in fabricated evidence, that is, a knowingly faulty

 identification.

         Contrary to Defendants’ assertions, other courts have found that a state actor’s manufacture

 of, and knowing reliance on, an unreliable identification can support a fabrication claim. See e.g.,

 Bolden v. City of Chicago, 293 F. Supp. 3d 772, 780 (N.D. Ill. 2017). In Bolden, the plaintiff

 alleged the defendant officers engineered a faulty lineup by walking the victim past the plaintiff

 immediately before the lineup and by having one of the officers mention the plaintiff’s name while

 conducting the lineup. Id. The Boldin court found these allegations sufficient to state a fabrication

 of evidence claim. Id. Accordingly, the Court declines to accept Defendants’ categorical rule that

 a manufactured false identification cannot serve as the basis for a fabrication of evidence claim.

         Defendants next argue that Plaintiff fails to plead any plausible factual allegations that

 indicate Graham, Mitti and Brown were actually aware his photo was inaccurate. Here, Plaintiff

 alleges the Defendants used a 15-year-old photo of him and told the victims that Plaintiff’s phone

 number was associated with their assailant. Compl. ¶¶ 29, 32. Plaintiff further alleges that

 Defendants’ knew that the phone number was not associated with him and that they knew the

 photograph did not resemble him. Id. ¶ 28. Based on these allegations, the Court can reasonably

 infer that Defendants knew a 15-year-old photo of Plaintiff was inaccurate. See, e.g., Bolden, 293



                                                   12
Case 2:20-cv-02965-JMV-JSA Document 15 Filed 03/22/21 Page 13 of 25 PageID: 204




 F. Supp. 3d at 780. The Court concludes that Plaintiff’s allegations as to the Defendants’

 manufacture of the false identification of Plaintiff gives rise to a reasonable inference that there

 was “a reasonable likelihood that, absent that fabricated evidence, the defendant would not have

 been criminally charged.” Black, 835 F.3d at 371. Aside from Defendants’ alleged false testimony

 that Plaintiff was connected to the assailant’s phone number, the only other evidence supporting

 probable cause is the false identifications – which Plaintiff adequately alleges were fabricated,

 Compl. ¶¶ 29, 32, and Defendants’ indication to the victims that their assailant’s phone number

 was connected to Plaintiff, id. ¶¶ 30, 33. Defendants’ motion to dismiss Count Three is denied.

              B. Defendants’ Motion to Dismiss Counts One and Two

        Defendant attacks Counts One and Two, § 1983 claims arising under the Fourth

 Amendment, as to probable cause. Br. at 28-34. Lack of probable cause is an element of both of

 Plaintiff’s claims under the Fourth Amendment.

        To establish a Fourth Amendment malicious prosecution claim, a plaintiff must show the

 following:

                 (1) the defendant initiated a criminal proceeding; (2) the criminal
                 proceeding ended in his favor; (3) the defendant initiated the
                 proceeding without probable cause; (4) the defendant acted
                 maliciously or for a purpose other than bringing the plaintiff to
                 justice; and (5) the plaintiff suffered deprivation of liberty consistent
                 with the concept of seizure as a consequence of a legal proceeding.

 Black v. Montgomery Cty., 835 F.3d 358, 364 (3d Cir. 2016), as amended (Sept. 16, 2016) (quoting

 Johnson v. Knorr, 477 F.3d 75, 82 (3d Cir. 2007)).

        Similarly, “[a]n arrest made without probable cause creates a cause of action for false arrest

 under 42 U.S.C. § 1983.” O'Connor v. City of Philadelphia, 233 F. App'x 161, 164 (3d Cir. 2007)

 (citing Dowling v. City of Philadelphia, 855 F.2d 136, 141 (3d Cir. 1988)). “The proper inquiry

 in a Section 1983 claim based on false arrest . . . is not whether the person arrested in fact

                                                    13
Case 2:20-cv-02965-JMV-JSA Document 15 Filed 03/22/21 Page 14 of 25 PageID: 205




 committed the offense but whether the arresting officers had probable cause to believe the person

 arrested had committed the offense.” Groman v. Twp. of Manalapan, 47 F.3d 628, 634-35 (3d

 Cir. 1995) (quoting Dowling v. City of Philadelphia, 855 F.2d 136, 141 (3d Cir. 1988)). “Where

 the police lack probable cause to make an arrest, the arrestee has a claim under [Section] 1983 for

 false imprisonment based on a detention pursuant to that arrest.” Id. at 636 (quoting Thomas v.

 Kippermann, 846 F.2d 1009, 1011 (5th Cir. 1988)).

        Defendant argues that Plaintiff has not adequately pleaded that he was arrested and

 prosecuted without probable cause because the judges in the criminal case found that there was

 probable cause for arrest and detention. Id. at 30. Defendant adds that Plaintiff must be collaterally

 estopped from attempting to relitigate the issue of probable cause through his Complaint. Id. at

 32-33. Plaintiff counters that the Court should not consider the truth of the documents attached to

 Defendants’ motion to dismiss, Opp. at 13, and that, regardless, the Complaint adequately pleads

 that Defendants made numerous misrepresentations and material omissions to the grand jury and

 the state court judges to obtain the probable cause determinations that Defendants now rely on, id.

 at 14-17.

        The Court does not find it necessary to delve into the law of preclusion because Plaintiff

 adequately alleges that the evidence related to Defendant’s impropriety – as to the phone numbers

 connected with Plaintiff, informing victims of the numbers connected to Plaintiff, and showing the

 victims an outdated and materially different photograph of Plaintiff – were necessary to the state

 courts’ finding of probable cause. When a warrant is allegedly based false statements or omissions,

 the Third Circuit applies a two-part test to determine if the warrant actually lacked probable cause:

 “(1) that the affiant knowingly and deliberately, or with a reckless disregard for the truth, made

 false statements or omissions that create a falsehood in applying for a warrant; and (2) that such



                                                  14
Case 2:20-cv-02965-JMV-JSA Document 15 Filed 03/22/21 Page 15 of 25 PageID: 206




 statements or omissions are material, or necessary, to the finding of probable cause.” Sherwood

 v. Mulvihill, 113 F.3d 396, 399 (3d Cir. 1997) (citing Franks v. Delaware, 438 U.S. 154, 171-72

 (1978)). As to the first prong, an assertion “is made with reckless disregard when ‘viewing all the

 evidence, the affiant must have entertained serious doubts as to the truth of his statements or had

 obvious reasons to doubt the accuracy of the information he reported.’” Wilson v. Russo, 212 F.3d

 781, 788 (3d Cir. 2000) (quoting United States v. Clapp, 46 F.3d 795, 801 n. 6 (8th Cir. 1995)).

 The second prong requires a court to determine the materiality of the misstatements and omissions

 by “[excising] the offending inaccuracies and insert[ing] the facts recklessly omitted, and then

 determin[ing] whether or not the ‘corrected’ warrant affidavit would establish probable cause.”

 Id. at 789.

         The allegations in the Complaint meet this standard.       Compl. ¶¶ 27-28, 30, 33-35.

 Moreover, Defendants largely base their argument on information (Plaintiff’s defense counsel’s

 alleged admission as to the connection of Plaintiff to the phone numbers), Br. at 32, which the

 Court has found that it cannot consider at this stage. Defendants also argue that Plaintiff’s

 identification by two of the victims also adequately established probable cause, id., but the Court

 has similarly found that Plaintiff’s allegations are plausible as to the faulty photo array.

 Defendants’ motion to dismiss Counts One and Two is denied.

               C. Defendants’ Motion to Dismiss Counts Four and Five

         Defendant argues that Counts Four and Five, claims for failure to intervene and conspiracy,

 should be dismissed because Plaintiff has not pleaded an underlying constitutional violation. Br.

 at 34-35. As set forth above, the Court finds that Plaintiff has adequately asserted plausible

 constitutional violations. Defendants’ motion to dismiss Counts Four and Five is denied.




                                                 15
Case 2:20-cv-02965-JMV-JSA Document 15 Filed 03/22/21 Page 16 of 25 PageID: 207




              D. Defendants’ Motion to Dismiss all Claims Against Defendants’
                 Cozentino and Arroyo

           Defendants argue that all claims against Cozentino and Arroyo should be dismissed

 because Plaintiff fails to adequately allege that those Defendants knew that Plaintiff was not

 connected to the case through the phone numbers and that the photo array used was misleading.

 Br. at 35. Plaintiff responds that the Complaint states allegations to create a plausible inference

 that Cozentino and Arroyo either gave “personal direction” or had “actual knowledge and

 acquiescence” of Graham’s conduct to support a theory of supervisory liability. Opp. at 18-19

 (citing Widmaier v. City of Newark, No. CV 16-2533, 2017 WL 2999022, at *3 (D.N.J. July 14,

 2017)).

           There are two cognizable theories of supervisory liability for Section 1983 claims.

 Widmaier v. City of Newark, No. CV 16-2533, 2019 WL 1895087, at *4 (D.N.J. Apr. 29, 2019).

 First, factual allegations that suggest “personal direction or of actual knowledge and acquiescence”

 may be sufficient to establish the necessary involvement for a supervisory liability claim. Id. “At

 least prior to Iqbal, 3 a plaintiff asserting such a supervisory liability claim must (1) identify a

 specific supervisory practice that the defendant failed to employ; (2) “contemporaneous

 knowledge of the offending incident or knowledge of a prior pattern of similar incident”; and (3)

 “circumstances under which the supervisor’s inaction could be found to have communicated a

 message of approval.” Id. (citing Janowski v. Lellock, 649 F. App’x 184, 187 (3d Cir. 2016)).

 Second, policymakers may be liable “if it is shown that such defendants, ‘with deliberate

 indifference to the consequences, established and maintained a policy, custom, or practice which

 directly caused the constitutional harm.’” A.M. ex rel J.M.K. v. Luzerne Cty. Juvenile Detention


 3
   The precise scope of a Section 1983 supervisory liability claim after Iqbal is not settled within
 the Third Circuit. See Argueta v. U.S. Immigration & Customs Enf’t, 643 F.3d 60, 70 (3d Cir.
 2011). The parties have not addressed this issue.
                                                 16
Case 2:20-cv-02965-JMV-JSA Document 15 Filed 03/22/21 Page 17 of 25 PageID: 208




 Ctr., 372 F.3d 572, 586 (quoting Stoneking v. Bradford Area Sch. Dist., 882 F.2d 720, 725 (3d Cir.

 1989)). The second theory of liability is not at issue here.

        The relevant allegation in the Complaint as to Arroyo and Cozentino is as follows:

                Defendants ARROYO and COZENTINO supervised, read, and
                approved Defendant GRAHAM’s detective reports that contained
                verifiable falsehoods. Defendants ARROYO and COZENTINO
                knew that Plaintiff could not be connected to any phone number
                associated with the offender and that the photo arrays were
                deceptive and misleading.          Defendants ARROYO and
                COZENTINO, who supervised Defendant GRAHAM, did nothing
                to intervene or stop Defendant GRAHAM’s unconstitutional
                conduct despite knowing that it would lead to the wrongful arrest
                and prosecution of Plaintiff.

 Compl. ¶ 37.

        The Court finds this allegation insufficient to state a claim based on supervisory liability.

 The allegations are insufficient because Plaintiff fails to allege Arroyo and Cozentino’s

 “contemporaneous knowledge of the offending incident or knowledge of a prior pattern of similar

 incidents” by Graham, Brown, and Mitti. See Widmaier, No. CV 16-2533, 2019 WL 1895087, at

 *4. In conclusory fashion, Plaintiff alleges that Arroyo and Cozentino read, supervised, and

 approved Graham’s allegedly false reports. See Compl. ¶ 37. While this may be accurate, it does

 not indicate that Arroyo or Cozentino had knowledge of the allegedly false information. Instead,

 Plaintiff alleges that Arroyo and Cozentino “knew” Plaintiff was not connected to the phone

 number and that Graham, Brown, and Mitti’s photo arrays were suggestive. But Plaintiff fails to

 allege sufficient facts from which the Court can infer that Arroyo and Cozentino had

 contemporaneous knowledge of these issues. Plaintiff, for example, does not allege Arroyo and

 Cozentino knew that the photo of Plaintiff used in arrays was not an accurate depiction of

 Plaintiff’s current appearance or that they knew the photo of Plaintiff used in the arrays was 15

 years old. Similarly, Plaintiff does not allege factual support for the basis of Arroyo or Cozentino’s

                                                  17
Case 2:20-cv-02965-JMV-JSA Document 15 Filed 03/22/21 Page 18 of 25 PageID: 209




 knowledge that the perpetrator’s phone number was not connected to Plaintiff at the time Graham

 made his reports. Nor does Plaintiff allege that Graham, Brown, and Mitti acted similarly in the

 past. Accordingly, Plaintiff has failed to allege sufficient facts establishing Arroyo and Cozentino

 had contemporaneous knowledge of Graham, Brown, and Mitti’s alleged wrongdoing.

 Defendants’ motion to dismiss the claims against Arroyo and Cozentino is granted without

 prejudice.

              E. Defendants’ Motion to Dismiss all Claims Against Defendant Graham

        Defendants next argue that the Court should dismiss all claims against Defendant Graham

 because he is entitled to qualified immunity. Br. at 37. Defendants argue that “there are no well

 pleaded facts that support any interpretation that Defendant Graham could not have reasonably

 believed anything but that he had probable cause to seek to arrest Plaintiff for these robberies.” Id.

        Qualified immunity “shields government agents from liability for civil damages insofar as

 their conduct does not violate clearly established statutory or constitutional rights of which a

 reasonable person would have known.” Thomas v. Independence Township, 463 F.3d 285, 291

 (3d Cir. 2006) (quoting Behrens v. Pelletier, 516 U.S. 299, 305 (1996)). Because qualified

 immunity protects government agents from suit, it “should be resolved as early as possible.” Id.

 The inquiry into qualified immunity, however, is fact intensive. Therefore, it is “generally ill-

 suited for resolution at the pleadings stage.” Janowski v. City of North Wildwood, No. 16-4464,

 2017 WL 1821078, at *4 (D.N.J. May 5, 2017) (quoting Batiz v. Brown, No. 12-581, 2013 WL

 1137531, at *7 (D.N.J. Mar. 14, 2013)). “[Q]ualified immunity will be upheld on a 12(b)(6)

 motion only when the immunity is established on the face of the complaint.” Thomas, 463 F.3d at

 291 (quoting Leveto v. Lapina, 258 F.3d 156, 161 (3d Cir. 2001)).




                                                  18
Case 2:20-cv-02965-JMV-JSA Document 15 Filed 03/22/21 Page 19 of 25 PageID: 210




         Defendants’ assert that there are no well-pleaded facts to establish that it was unreasonable

 for Graham – or a reasonable officer in Graham’s position – to believe that he had probable cause

 to arrest and pursue the prosecution of Plaintiff. Br. at 37 (citing Morillo v. Torres, 117 A.3d 1206,

 1215 (N.J. 2015)). However, as described above, the Court does not consider the veracity of

 Plaintiff’s criminal defense counsel’s alleged admission that the phone number was associated

 with Plaintiff. Moreover, Defendants’ contention overlooks Plaintiff’s allegations that (1) he had

 no connection to the offender’s phone number, Compl. ¶ 27; (2) he did not match the description

 of the offender, id. ¶ 28; (3) he maintained no accounts on either Offerup or Craigslist, id. ¶¶ 28,

 35; (4) that the assailant was not described as having an accent while Plaintiff spoke with a distinct

 Nigerian accent, id. ¶¶ 27, 48; (5) that the two victim identifications were the product of Graham,

 Mitti, Brown’s improper tactic in using a fifteen-year-old photo of Plaintiff to fit the description

 of the assailant and falsely telling the victims the offender’s phone was associated with Plaintiff,

 id. ¶¶ 30, 33; and (6) that Graham knew all of this, see e.g., id. ¶ 28. The Court finds that no

 reasonable police officer with the knowledge of the foregoing allegations would have believed that

 there was probable cause to arrest and prosecute Plaintiff. Accordingly, Defendants’ motion to

 dismiss Plaintiff’s claims against Graham on the ground of qualified immunity is denied.

             F. Defendants’ Motion to Dismiss Count Six Against Newark

         Defendants raise two arguments to dismiss Count Six, a Monell claim against Newark.

 First, Defendants argue that the claim should be dismissed because Plaintiff failed to allege a

 predicate constitutional violation. Br. at 39. This argument is denied for the reasons discussed

 above. Second, Defendants argue that “the Complaint contains no well-pleaded factual allegations

 that the city failed to employ corrective practices for any improper custom, and no well-pleaded

 factual allegations of an improper custom.” Id. at 43. Plaintiff, in response, points to its allegations



                                                   19
Case 2:20-cv-02965-JMV-JSA Document 15 Filed 03/22/21 Page 20 of 25 PageID: 211




 concerning the DOJ investigation and the consent decree as well as the other cases of alleged

 constitutional violations to show he has adequately pleaded his Monell claim. See id. at 23.

        A municipality or local governing body cannot be held liable under a theory of respondeat

 superior for a § 1983 claim. Monell v. Dept. of Social Servs. of N.Y.C., 436 U.S. 658, 691 (1978).

 Instead, a municipality may be liable under § 1983 only “if the plaintiff identifies a municipal

 ‘policy’ or ‘custom’ that was the ‘moving force’ behind the injury.” Jewell v. Ridley Township,

 497 F. App’x 182, 185 (3d Cir. 2012) (quoting Monell, 436 U.S. at 694). A policy exists “when a

 decision-maker with final authority issues an official proclamation, policy, or edict.” Noble v. City

 of Camden, 112 F. Supp. 3d 208, 221 (D.N.J. 2015) (internal quotations and citations omitted).

 “[A] custom may be established by showing that a given course of conduct, although not

 specifically endorsed or authorized by law, is so well-settled and permanent as virtually to

 constitute law.” Id. (internal quotations and citations omitted).

        Plaintiff’s first theory of Monell liability is that, at the time of Plaintiff’s arrest and

 prosecution, Newark “had a well-documented pattern and practice of condoning Fourth

 Amendment violations of civilians by its officers, including conduct that resulted in false arrests

 and malicious prosecutions of innocent people.” Compl. ¶ 83; see also Opp. at 21. Plaintiff relies

 heavily on DOJ’s 2011 investigation into the NPD, the report of investigation 4 that followed, and

 the consent decree reached between Newark and DOJ. Plaintiff expressly relies on the DOJ Report

 in his Complaint and provided a link to the report as well. See Compl. ¶ 84; see also id. at 17, n.

 4. Accordingly, the Court may consider the report at this stage, U.S. Express Lines Ltd. v. Higgins,

 281 F.3d 383, 388 (3d Cir. 2002) (stating that at motion to dismiss stage a court may rely on “a



 4
  See Investigation of Newark Police Department, United States Department of Justice Civil Rights
 Division, United States Attorney’s Office District of New Jersey (July 22, 2014) (hereinafter “DOJ
 Report”).
                                                  20
Case 2:20-cv-02965-JMV-JSA Document 15 Filed 03/22/21 Page 21 of 25 PageID: 212




 document integral to or explicitly relied upon in the complaint.” (emphasis in original) (citation

 omitted)), see also Rollins v. City of Newark, No. CV 18-14473, 2020 WL 6194035, at *3 (D.N.J.

 Oct. 22, 2020), Widmaier v. City of Newark, No. CV 16-2533, 2019 WL 1895087, at *3 (D.N.J.

 Apr. 29, 2019).

        The most relevant aspects of the DOJ Report focus on officer’s reporting practices. Among

 other things, the DOJ Report commented that “[a]lthough NPD officers generally write reports

 that facially appear to establish probable cause to arrest, those reports have reflected two categories

 of problematic practices.” DOJ Report at 11. The DOJ Report continues that “there is reasonable

 cause to believe that some number NPD narcotics arrest reports may not have accurately described

 the circumstances leading to the arrest, and that the NPD has not addressed this problem.” Id. at

 11. DOJ found that, from a sample of 100 arrest reports, “[t]he overwhelming majority of . . .

 narcotics arrests and associated incident reports contained remarkably similar language to support

 officers’ reasonable suspicion to stop the individual.” Id. The DOJ observed that, among other

 things, Newark police officers used the “plain view” exception to justify probable cause to arrest

 despite the implausible application of that exception given the circumstances: “In the ‘plain view’

 scenarios, individuals were purportedly seated in cars holding clear plastic baggies in front of them

 or in their laps and officers could ‘immediately’ see the contraband, even through the report

 indicated that the subject’s back was to an officer, or that the officer had not yet approached the

 car.” Id. at 15. The DOJ concluded as follows:

                The prevalence of instances in which officers purportedly recovered
                drugs without the need for a search, together with the circumstances
                of those arrests as described by the reports, indicated that some
                portion of NPD arrest reports may have been inaccurate and that the
                NPD does not have the systems in place to reliably detect such
                deficient reports so that it can ensure that the underlying
                circumstances of the stop, search, and arrest are lawful.



                                                   21
Case 2:20-cv-02965-JMV-JSA Document 15 Filed 03/22/21 Page 22 of 25 PageID: 213




 Id. at 15-16.

        The Court finds that the DOJ Report does not support a plausible inference that Newark

 had a policy or custom that was the moving force behind Plaintiff’s alleged constitutional injury.

 On the one hand, both the DOJ Report and Complaint address problems with NPD’s police reports.

 However, the focus of the DOJ Report, as to the NPD’s police reports, was the apparently uncanny

 consistency among the NPD reports in drug arrests. Here, Plaintiff does not claim that he was

 arrested for a drug offense or under circumstances akin to those noted in the DOJ Report. As to

 other matters that have been filed against Newark, Plaintiff does not allege that any of the

 referenced cases resulted in a judgment against Newark as to the alleged Monell claims.

 Accordingly, the Court will not consider such allegations in support of Plaintiff’s Monell claim.

 Rollins, No. CV 18-14473, 2020 WL 6194035, at *4 (“Plaintiff appears to rely solely on

 allegations, as no judgments were entered for the Monell claims asserted in any of these matters.

 The simple fact that Monell claims have been asserted against Newark in other cases does not

 support Plaintiff's Monell claim in this instance.”).

        Plaintiff also makes a conclusory allegation that Newark maintains “a formalized policy

 that precludes the use of live line-up identification procedures and/or any other confirmatory

 identification procedures.” Id. ¶ 99; see also id. ¶¶ 100-101. This allegation is insufficient to

 establish a policy because Plaintiff fails to identify the “decision-maker with final authority” that

 officially established the policy. Rapeika, No. CV 19-6612, 2020 WL 6391202, at *3 (citing Noble

 v. City of Camden, 112 F. Supp. 3d 208, 221 (D.N.J. 2015)). Plaintiff’s allegations also fail to

 indicate when this alleged official policy came into place and where the policy may be found.

 Plaintiff further fails to provide sufficient allegations to show that this policy “is so well-settled




                                                  22
Case 2:20-cv-02965-JMV-JSA Document 15 Filed 03/22/21 Page 23 of 25 PageID: 214




 and permanent as virtually to constitute law.” Id. Plaintiff only points to the use of a photo array

 in this case.

         Plaintiff also asserts a “failure to supervise” claim against Newark for failing “to

 meaningfully investigate any cases in which Newark police officers have falsely arrested and

 recommended charging innocent persons with a serious crime[.]” Compl. ¶ 102. Plaintiff further

 alleges that Newark failed to train its officers in a variety of areas. Id. ¶ 106. A Monell claim

 may also be premised on a municipality’s failure to train, supervise, and discipline. To plead such

 a claim, a plaintiff must demonstrate that a city’s failure “reflects a deliberate or conscious choice.”

 Estate of Roman v. City of Newark, 914 F.3d 789, 798, 800 (3d Cir. 2019) (quoting Brown v.

 Muhlenberg Township, 269 F.3d 205, 215 (3d Cir. 2001)). For claims involving police officers,

 the alleged failure can only serve as a basis for § 1983 liability where it “amounts to deliberate

 indifference to the rights of persons with whom the police come into contact.” Id. (quoting City

 of Canton v. Harris, 489 U.S. 378, 388 (1989)); see also Forrest v. Parry, 930 F.3d 93, 106 (3d

 Cir. 2019) (explaining that a Monell claim that is “predicated on a failure or inadequacy has the

 separate, but equally demanding requirement of demonstrating a failure or inadequacy amounting

 to deliberate indifference on the part of the municipality”). Deliberate indifference is plausibly

 pled by showing that “(1) municipal policy makers know that employees will confront a particular

 situation, (2) the situation involves a difficult choice or a history of employees mishandling, and

 (3) the wrong choice by an employee will frequently cause deprivation of constitutional rights.”

 Roman, 914 F.3d at 798 (quoting Doe v. Luzerne County, 660 F.3d 169, 180 (3d Cir. 2011)

 (internal brackets omitted)).




                                                   23
Case 2:20-cv-02965-JMV-JSA Document 15 Filed 03/22/21 Page 24 of 25 PageID: 215




           The Court finds Plaintiff’s failure to supervise and/or train claims, see Compl. ¶¶ 102-114,

 are     not    plausibly    alleged. 5      Plaintiff   alleges   that   Newark      has    failed    to

 “meaningfully investigate any cases in which Newark police officers have falsely arrested and

 recommended charging innocent persons with a serious crime and no Newark police officer has

 ever been disciplined as a result of his misconduct in any of those cases.” Id. ¶ 102. Plaintiff

 further alleges Newark “operated a dysfunctional disciplinary system” for police officers accused

 of serious misconduct and facilitated a “code of silence within the Newark Police Department”

 that allowed officers “to believe that they may violate the civil rights of members of the public and

 cause innocent persons to be charged with serious crimes without fear of adverse consequences.”

 Id. ¶¶ 103-105. But the allegations are conclusory and lack sufficient factual support.

           Similarly, Plaintiff’s failure to train claim is conclusory. Plaintiff alleges Newark police

 department failed to provide adequate training to police officers as to (1) “the constitutional

 requirement to disclose evidence,” id. ¶ 106(a); (2) “[t]he need to refrain from manipulation or

 potentially coercive conduct in relation to witnesses,” id. ¶ 106(b); (3) “how to assemble and

 administer a fair and constitutionally-sound photo array, and generally how to conduct proper and

 reliable identification procedures,” id. ¶ 106(c); (4) “[t]he risks of wrongful conviction and the

 steps police officers should take to minimize risks,” id. ¶ 106(d); (5) “[t]he risks of engaging in

 tunnel vision during investigation,” id. ¶ 106(e); and (6) the “need for full disclosure, candor, and

 openness on the part of all officers who participate in the police disciplinary process[,]” id. ¶

 106(f). However, in general, “to plead deliberate indifference, a plaintiff must allege, among other

 things, that there was a history of employees mishandling a particular situation.” Rapeika, No.

 CV 19-6612, 2020 WL 6391202, at *4. Here, Plaintiff fails to provide sufficient allegations that



 5
     Plaintiff does not appear to rely on the DOJ Report as to the failure to supervise allegations.
                                                    24
Case 2:20-cv-02965-JMV-JSA Document 15 Filed 03/22/21 Page 25 of 25 PageID: 216




 there was a history of Newark police officers mishandling any of the situations above. Instead,

 the allegations are again conclusory. Accordingly, Defendants’ motion to dismiss Count Six,

 Plaintiff’s Monell claim against Newark, is granted without prejudice.

             G. Punitive Damages

          Defendant also moves to dismiss Plaintiff’s punitive damages claim against Newark. Br.

 at 47. Plaintiff concedes that “[Newark] is not subject to punitive damages.” Opp. at 24. Thus,

 Plaintiff’s claim for punitive damages against Newark is dismissed with prejudice.

    IV.      CONCLUSION

          For the reasons stated above, Defendants’ motion is granted in part and denied in part. An

 appropriate Order accompanies this Opinion.

 Dated: March 19, 2021

                                                              __________________________
                                                              John Michael Vazquez, U.S.D.J.




                                                 25
